MOORE, J.
The only question involved in this cause, as we appreciate it, is whether the rule affirmed in Lehman Stern & Co., Ltd., vs. Morgan’s Louisiana and Texas Railroad, etc., Co. 115 La. 1, to the effect that as common carriers cannot escape liability for loss or damage of the thing intrusted to their care except they are caused by accidental and uncontrollable events, C. C. 2754, or by a defect of the thing itself, or by the fault of the shipper the carrier must prove the precise cause of the loss or damage, otherwise it cannot be determined that the loss or damage has been caused by an event which would relieve the carrier, applies to live freight as well as to “dead” freight.
The facts, sufficient for. this inquiry, are that plaintiffs shipped a carload of mules from East St. Louis consigned to themselves at New Orleans, under through bill of lading over the Mobile and Ohio Railroad to Meridian, Miss., thence to New Orleans by the defendant road, which was the delivering carrier. The mules (25 in number) were delivered at East St. Louis to the initial carrier in good order and apparently in like con*138dition at Meridian to defendant’s road;- at least, there is no evidence that they were not so received by the dfenda'nt company. That twenty-four of the mules were delivered by the last carrier, the defendant Company, to the consignees at destination in good order, but ^another one of the lot was so badly injured that plaintiffs were unable to convey it more than a few blocks from defendant’s stock-pen, where the mules were delivered, and that as a result of the injury the mule died the very night of its arrival at destination.
Whilst it is conclusively established to our satisfaction that the mule was injured whilst in transit, and probably as it is testified to, recently injured, and that it died as a result of that injury, no one assigns any particular cause or origin of the injury.
The answer of the defendant is simply a general denial, and its evidence was confined to establishing the fact that it was prudent and careful in the operation of its train, and that the same was not roughly handled. That ordinary care and attention usually given by diligent men on like occasions were given by the defendant Company in operation and running of its trains is established; but is this sufficient to relieve it from liability? May the defendant Company be relieved of its liability without showing that the loss was occasioned by “accidental and uncontrolable events;” or by a defect in the thing itself, or by the shipper’s fault, and can it show this unless it prove the precise cause of the loss? In the Lehman-Stern case supra the Supreme Court held clearly to the doctrine that: “The carrier must prove the precise cause of the loss. It will not suffice to prove merely due diligence, but the carrier must prove, moreover, that the accident was occasioned by a fortuitous event, or by irresistible force, or by a defect of the thing itself, or by the fault of the shipper."
And this is repeated in varying forms in the opinion, as for instance: “The civil law * * * does require the carrier to prove the precise cause of the loss, that it was impossible for human prudence to foresee or prevent the loss, and that no act of imprudence or negligence is chargeable to the carrier.”
And again: “Where the cause * * * is unknown or unexplained, there is no proof of loss by an event which could not be prevented or resisted.”
*139But it is said by the learned counsel for the defendant Company that, conceding, arguendo, the correctness of the rule announced in the Lehman case, supra, it has no application to the carriage of live stock. The law condemning the liability of carriers for loss or damage of the thing intrusted to their care, specially limits their exemption from liability therefor when they have been “carried by accidental and un-ccntrolable events.” C. C. 2754. It speaks of the “things” intrusted to the care of the carrier. It makes no distinction as to the character of the “thing” which may be intrusted to the carrier for carriage as freight, and-however cogent the reasons might be for the necessity of a change of the law in this particular, it is a matter which must be addressed to another and different department of the government, and not to the Courts. The law, as we read it, makes no difference as to the character of the “thing” intrusted to the care of the carrier, for the loss or damage of which he is liable; nor does it provide that for the loss or damage of certain character of “things” intrusted to its care it may be relieved from liability when the “loss or damage has been caused by accidental and uncontrolable events,” and that as to other “things” it will not. In nearly all the States where the common law prevails the rule is now well established that the liability of the carrier of livestock is the common-law liability of common carriers of other property. Am. and Eng. Ency. of Law, vol. 3, page 6. Under our code the carrier of livestock incurs no greater responsibility and there are no less limitations on his liability than on the carrier of other property.
It is true that in the Lehman-Stern case, supra, the “thing” intrusted to the carrier was “dead” freight; but that was merely the accident of the case. The Court was engaged there in interpreting the meaning of the words “accidental and uncon-trolable events,” and in announcing the rule as to what must be proven by the carrier in order to claim release from liability for loss or damage for “the things intrusted to their care,” when they are lost or damaged by these events. Whether the carriage in that case was of one kind of property, “thing,” or another did not and could not enter into the inquiry at all.
Being of opinion that the instant case falls under the operation of the rule announced in Lehman-Stern & Co., Ltd., vs. Morgan’s Louisiana & Texas Railroad, etc., 115 La. 1, the judg*140ment which was in favor of plaintiff for one hundred dollars must he affirmed.
April 6, 1908.
The prayer of the petition was for $235, the actual value of the mule, hut the contract of affreightment stipulates that in consideration of the railroads agreeing to transport the stock at the reduced rate of $100 per car to New Orleans, which was the amount paid by plaintiffs, all damage to the stock for which the companies may he liable, shall not exceed the sum of $100 per head for mules; hence we will not increase the judgment as prayed for by appellees in their answer to this appeal.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be and the same is hereby affirmed.
ESTOPINAL, J., dissents.